Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-9, 11-19, and 21 are allowable.

The following is an examiner’s statement of reasons for allowance: With respect to clam 1, the amendments to the claim as set forth by the applicant as well as the arguments presented thereto reads over the current rejection and the art of record.  With respect to claim 11, the recitation of a window lifter comprising a cable outlet housing defining a channel, a cable guiding element including a head, an inner guide shaft, an outer guide shaft extending between the head and the inner guide shaft with a portion of the head forming a first stop and a portion of the inner guide shaft forming a second stop and a receiving element defining an inner guide shaft channel wherein the inner guide shaft channel terminates at the cable channel to form a third stop arranged to engage the second stop and a spring housing extending from the receiving element and a portion of the spring housing forms a fourth stop and a spring disposed in the spring housing to apply tension to the cable and a damping element disposed between the first stop and the fourth stop is seen as an unobvious improvement over the art of record; and with respect to claim 17, the amendments to the claims as well as the applicant’s arguments presented thereto reads over the current rejection and the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.